DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of 1. 1st species election (claim 16): 5 miRNAs: hsa-miR-99a, hsa-miR-125b- 1, hsa-miR-125b-2, hsa-miR-192, and hsa-miR-200a.  2. 2nd species election (claim 17): specific for a 5' isoform sequence  3. 3rd species election (claim 18): upregulated: hsa-miR-99a, downregulated: hsa-miR-192  4. 4th species election (claim 19): moot in view of amendment to claim 19  5. 5th species election (claim 20): colon cancer  6. 6th species election (single species if generic claim is not allowable):  5 miRNAs: hsa-miR-99a, hsa-miR-125b-1, hsa-miR-125b-2, hsa-miR- 192, and hsa-miR-200a + specific for a 5' isoform sequence +  upregulated: hsa-miR-99a and downregulated: hsa-miR-192+ colon cancer  in the reply filed on 1/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/21/2021.
Priority

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2018 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
The specification in table 1, 2A, 2B, 3A, 3B recites, “ SEQ ID.”  However, 37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  The claims/specification should be amended to be consistent with 37 CFR 1.821 (d).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
method of measuring miRNA in a biological sample, comprising: obtaining a biological sample: isolating RNA from the biological sample; performing a real-time reverse-transcriptase polymerase chain reaction (RT-PCR) on the biological sample using forward primers specific for at least five different microRNA molecules selected from the group consisting of hsa-miR-99a, hsa- miR-100, hsa-miR-125-B1, hsa-miR-125-B2, hsa-miR-141, hsa-miR-192, hsa- miR-194-2, hsa-miR-200a, hsa-miR-200b, hsa-miR-218-1, hsa-miR-218-2, hsa- miR-425, has-miR-429, hsa-miR-532, and hsa-miR-let7c, thereby generating complementary DNA (cDNA) molecules for each of the at least five different microRNA molecules; and detecting the cDNA molecules to determine an expression profile of the at least five different microRNA molecules.
, does not reasonably provide enablement for detecting DCLK1 activity in any sample from any species by detection of any of the recite miRNA.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have 
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
Independent claim 15 is drawn to a  method of measuring doublecortin-like kinase 1 (DCLK1) activity in a biological sample, comprising: performing a real-time reverse-transcriptase polymerase chain reaction (RT-PCR) on the biological sample using forward primers specific for at least five different microRNA molecules selected from the group consisting of hsa-miR-99a, hsa- miR-100, hsa-miR-125-B1, hsa-miR-125-B2, hsa-miR-141, hsa-miR-192, hsa- miR-194-2, hsa-miR-200a, hsa-miR-200b, hsa-miR-218-1, hsa-miR-218-2, hsa- miR-425, has-miR-429, hsa-miR-532, and hsa-miR-let7c, thereby generating complementary DNA (cDNA) molecules for each of the at least five different microRNA molecules; and detecting the cDNA molecules to determine an expression profile of the at least five different microRNA molecules as a measure of DCLK1 activity in the biological sample.
Thus the claims encompass any combination of miRNA.  Any expression level of the recited miRNA.  Any biological sample from any subject.

	Claim 17 depends from claim 15 and draws the invention to wherein each of the at least five forward primers is specific for a 5' isoform sequence of one of said microRNA molecules or for a 3' isoform sequence of one of said microRNA molecules.
	Claim 18 depends from claim 15 and draws the invention to   wherein at least some of the different microRNA molecules are upregulated and some of the different microRNA molecules are downregulated due to DCLK1 activity.
Claim 19 depends from claim 15 and draws the invention to   wherein the expression profile is used to determine a risk for recurrence of or survival from a cancer in a subject from whom the biological sample was obtained is from a subject having a cancer.
	Claim 20 depends from claim 19 and draws the invention to   wherein the cancer in the subject is at least one of colon, pancreas, stomach, uterine, ovarian, bladder, lung, rectal, and esophageal cancer.
The amount of direction or guidance and the Presence and absence of working examples.
	Materials and Methods teaches data was obtained from a data base of miRNA expression in different pathways.  Materials and Methods also provides data from cells lines.  The specification teaches, “miRNA-specific reverse transcription and real-time PCR revealed that at least 5 of the miRNAs hsa-miR-200a, hsa-miR-200b, hsa-miR-
Example 1 provides for hypothetical. real time PCR methods.
Example 2 provides for hypothetical methods other than qRT-PCR.
Example 3 provides for hypothetical. Methods of determining a risk score.

    PNG
    media_image1.png
    194
    685
    media_image1.png
    Greyscale

Presence and absence of working examples
	The teachings of the expression are limited to correlating DCLK1 overexpression/underexpression with miRNA.  Thus the specification does not teach a correlation of DCLK1 activity with any of the recited SEQ ID NO.
 	Applicant elected miR-192 downregulation, however the specification teaches miR-192:0.4 (page 31).
	The specification teaches specific expression patterns are required to differentiate DCLK1 overexpression/underexpression.
	The teachings of the specification are limited to qRT-PCR samples cell culture samples.
	The teachings of the specification are limited to human patients.
The state of prior art and the predictability or unpredictability of the art:

	Babak (RNA (2004) volume 10, pages 1813-1819) teaches miRNA are differentially expressed in different tissues (figure 1 and 2).  
 Liang (BMC genomics (2007) 8:166 pages 1-20) teaches miRNA are differentially expressed in different tissues. (figure 2).
Volina (Proceedings national academy of sciences, USA (2006)vol 103, pages 2257-2261) teaches are differentially expressed in different tissues (figure 1, table 1 and table 2).
st column, top of 2nd).
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.
Faltejskova (J. Cell. Mol. Med. Vol 16, No 11, 2012 pp. 2655-2666) teaches in table 2 miR-192 expression is increased in CRC samples relative to normal tissues.  
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between the expression of any 5 of the recited miRNA and DCLK1 Activity.  Experimentation would be replete with unpredictable trial and error analysis because the specification teaches a specific expression pattern is required to determine DCKL1 overexpression or underexpression.  Further the specification teaches miR-192:0.4 (page 31), while applicant elected decreased expression. 
The art demonstrates miR-192 expression is increased in CRC samples relative to normal tissues, one of skill in the art would have to recruit an enormous population of ethnically diverse patients of the recited diseases and disease-free controls and determine the association of the mutation with the recited diseases.  .  One of skill in the 
Further it would be unpredictable as the art demonstrates miRNA in different tissues and different cancers are differentially expressed.  Further the art demonstrates miRNA are differentially expressed in blood samples relative to tumor samples.  Further the art suggests genes and thus miRNA are differentially expressed in different tissues due to different evolutionary pressures.
	 Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation if the expression of any miRNA in any sample from any tissue from any species is predictable of DCLK1 activity. 
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims 17 requires, “wherein each of the at least five forward primers is specific for a 5' isoform sequence of one of said microRNA molecules or for a 
When the claims are analyzed in light of the specification, the invention encompasses an enormous number of nucleotide molecules.  The specification teaches , “A typical microRNA exists as a 5' isoform and as a 3' isoform. One isoform is usually predominant in a given sample. Each isoform requires a different 5' or 3' forward primer for extension. Thus in at least certain non-limiting embodiments, each primer set comprises only one forward primer for each specific target miRNA, e.g., either the 5' forward primer, or the 3' forward primer specific for the target miRNA. Examples of such 5' and 3' forward primers that can be used in the primer kit and method of use thereof include, but are not limited to, those shown in Tables 2A-B and Tables 3A-B.”  Searching the prior art did not reveal, “forward primers is specific for a 5' isoform sequence” of a miRNA is an art accepted term.  Table 2 A provides the same sequence of miR99A (SEQ ID NO 30) and mir-100 (SEQ ID NO 37). 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been by full structure.  The instant specification teaches Table 2 A, which  provides the same sequence of miR99A (SEQ ID NO 30) and mir-100 (SEQ ID NO 37).  Tables 2A  and 2Bprovides no primers for miR-429.
Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (e.g. other nucleotide 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
	The skilled artisan cannot envision the detailed chemical structure of the encompassed forward primers is specific for a 5' isoform sequence regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993), and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The current situation is a definition of the compound solely based on its functional utility, as a forward primers is specific for a 5' isoform sequence, without any definition of the particular polymorphisms claimed.
	Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:


An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id. at 1170, 25 USPQ2d at 1606.

In the instant application, the provided information regarding nucleic acid forward primers is specific for a 5' isoform sequence, do not constitute an adequate written description of the broad subject matter of the claims, and so one of skill in the art cannot envision the detailed chemical structure of the nucleic acids encompassed by the claimed forward primers is specific for a 5' isoform sequence.  Adequate written description requires more than a statement that nucleic acids with a particular quality are part of the invention and reference to a potential method for their identification.  The nucleic acid sequence is required.
In conclusion, the limited information provided regarding forward primers is specific for a 5' isoform sequence is not deemed sufficient to reasonably convey to one skilled in the art nucleic acid molecules forward primers is specific for a 5' isoform sequence.
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 -18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites, “wherein each of the at least five forward primers is specific for a 5' isoform sequence of one of said microRNA molecules or for a 3' isoform sequence of one of said microRNA molecules.  The specification teaches , “A typical microRNA exists as a 5' isoform and as a 3' isoform. One isoform is usually predominant in a given sample. Each isoform requires a different 5' or 3' forward primer for extension. Thus in at least certain non-limiting embodiments, each primer set comprises only one forward primer for each specific target miRNA, e.g., either the 5' forward primer, or the 3' forward primer specific for the target miRNA. Examples of such 5' and 3' forward primers that can be used in the primer kit and method of use thereof include, but are not limited to, those shown in Tables 2A-B and Tables 3A-B.”  Searching the prior art did not reveal, “forward primers is specific for a 5' isoform sequence” of an miRNA is an art accepted term.  Table 2 A provides the same sequence of miR99A (SEQ ID NO 30) and mir-100 (SEQ ID NO 37). Thus the metes and bounds of the claim are unclear.
Claim 18 recites, “wherein at least some of the different microRNA molecules are upregulated and some of the different microRNA molecules are downregulated due to 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental step without significantly more. The claim(s) recite(s) the abstract idea or mental step to determine an expression profile of the at least five different microRNA molecules as a measure of DCLK1 activity in the biological sample.  This judicial exception is not integrated into a practical application because there are no additional steps which depend from or otherwise integrate the Judicial exception.
Claim analysis
The instant claim 15 is directed towards a method of measuring doublecortin-like kinase 1 (DCLK1) activity in a biological sample, comprising: performing a real-time reverse-transcriptase polymerase chain reaction (RT-PCR) on the biological sample using forward primers specific for at least five different microRNA molecules selected from the group consisting of hsa-miR-99a, hsa- miR-100, hsa-miR-125-B1, hsa-miR-125-B2, hsa-miR-141, hsa-miR-192, hsa- miR-194-2, hsa-miR-200a, hsa-miR-200b, hsa-miR-218-1, hsa-miR-218-2, hsa- miR-425, has-miR-429, hsa-miR-532, and hsa-
The performing real time RT-PCR is considered to be an active step requiring the analysis of a sample.
 Dependent claims set forth further limitations to about the specific combination of miRNA, primers, expression levels, subject and source of cancer.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
With regards to claim 15, the claim recites, “method of measuring doublecortin-like kinase 1 (DCLK1) activity in a biological sample” and “determine an expression profile of the at least five different microRNA molecules as a measure of DCLK1 activity in the biological sample.”  This is a natural correlation.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claim requires no additional steps which depend from or otherwise integrate the judicial exception.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 15 the claim requires a single active step of performing a real-time reverse-transcriptase polymerase chain reaction (RT-PCR).  The specification teaches:
[0088] Total miRNAs were isolated from treated cells using a miRNeasy kit (Qiagen) according to the manufacturer’s instructions. Mature miRNAs were amplified by polyadenylation followed by reverse-transcription using an All-in-One miRNA First Strand cDNA Synthesis Kit (Genecopoeia). Following reverse transcription, qPCR was performed using experimentally validated, specific commercial miRNA primers (Genecopoeia)
Thus as the specification teaches use of commercially available kit.  It is considered to be routine and convention.
Dependent claims are routine and conventional in view of the teachings of Krijger (Journal of Pathology (2011) volume 224, pages 438-447), Ferracin (MicroRNAs in Cancer Translational Research (2011) pages 1-71), and Benes (methods (2010 (volume 50, pages 244-249).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houchen US 2014/0056972 A 1 and Sureban et a l. (herein after 'Sureban') (19 September 2011) (Journal of Nanobiotechnology 2011, 9:40).
  Houchen teaches measuring miR including miR-200a in biological samples (para (0249) "treatment with a monoclonal antibody against DCLK1 Cctu:;ed downregulation of multiple oncogenic pathways ... In addition, an upregulation of tumor suppressor microRNAs (let -7a, miR-200a, and miR-144) was observed following treatment of the human pancreatic cancer cells with the monoclonal antibody against DCLK1 ."para (0250) "Ab484 (monoclonal antibody against DCLK1 )", para (0251) "Ab-484 caused upregulation of Let-7a miRNA, miR-144, and mIR-200a, as shown in FIG. 34", para [0223) "miRNA analysis. Total miRNA was isolated ... Total miRNA isolated either from cells or from human colon cancer cell ... samples were subjected to reverse transcription with ... RNase H-Reverse Transcriptase and random hexanucleotide primers ... The cDNA was subsequently used to perform real-time PCR ... using specific primers and Jumpstart Taq DNA polymerase"). Houchen teaches miR-let-7a, but does not teach miR-let-7c, however, Houchen teaches that various let-7 genes, like let-7a, have tumor suppressor properties (para (0214) " In humans, various let-7 genes have 
. Based on Houchen teaching, it would have been prima facie  obvious to one  artisan of ordinary skill prior to the effective filing date of the claims  to measure DCLK1 activity by quantifying let-7c with a specific primer in a biological sample in addition to specific primers for miR-200a and various miR.  The artisan would be motivated as Houchen teaches that Let-7 genes (which comprise both let-7a and let-7c), are likely tumor suppressor miR, and their level could threrefore reflect DCLK1 presence or absence.  The artisan would have a reasonable expectation of success as the artisan is detect known miRNA by known methods.
Houchen does not expressly teach measuring miR-200b, miR-141, and miR-429 in a biological sample in addition to miR-200a and let-7b. 
However, Sureban teaches that knockdown of DCAMKL-1 [aka, DCLK1] resulted in upregulation of pri-miR-200a, one of several genes including miR-200b, miR-141, and miR-429 that are downregulated in Epithelial-to-Mesenchymal Transition, associated with poor clinical outcome (pg 5, col 2, para 4 -pg 6 col 1, para 1 "siRNA-mediated knockdown of DCAMKL-1 inhibits Epithelial-to-Mesenchymal Transition via a miR-200a dependent mechanism ... Recent studies have suggested that mesenchymal gene profiles in tumors are predictive of poor outcome in colorectal, breast, and ovarian cancers ... Furthermore, recent reports suggest that the downregulation of several miRNAs (miR -200a, miR-200b, miR-200c, miR-141, and miR-429) is an essential feature of EMT ... siRNA-mediated knockdown of DCAMKL-1 resulted in upregulation of 
Therefor it would have been obvious to an artisan of ordinary skill at prior to the effective filing date of the claims to measure DCLK1 activity by quantifying miR-200b, miR-200c, miR-141, and miR-429, in addition to miR-200a, with specific primers in a biological sample, with a good expectation of success, because miR-200a levels reflect expression of DCLK1, which down-regulates tumor suppressor, miR as taught by Houchen and Sureban. DCLK1 is therefore likely to down regulate the tumor suppressor miRs miR-200b, miR-200a, miR-141, miR-429, and let-7c. Thus, based on shared tumor suppressor activities of miR-200a, miR-200b, miR-141, miR-429, and let-7c, it would have been prima facie obvious to an artisan of ordinary skill  prior to the effective filing date of the claims to measure DCLK1 activity with specific primers to these 5 miRNA molecules. The artisan would be motivated to detect specific miRNA implicated in DCLk1 activity.  The artisan would have a reasonable expectation of success as the artisan is using known methods to detect know miRNA.
With regards to claims 19 to 20, Houchen teaches the use of human colon cancer samples (example 4).
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Krijger (Journal of Pathology (2011) volume 224, pages 438-447), Ferracin (MicroRNAs in Cancer Translational Research (2011) pages 1-71), and Benes (methods (2010 (volume 50, pages 244-249).
The recitation of “detecting the cDNA molecules to determine an expression profile of the at least five different microRNA molecules as a measure of DCLK1 activity 
With regards to claim 15, de Krijger provides a review of miRNAs in colorectal cancer.  de Krijger teaches in table 1 let-7, mir-200b and miR-192 were detected by qRT-PCR in CRC metastasis (page 443, 2nd column, bottom).
de Krijger does not specifically teach miR-99a, miR-125b-1, mir-125b-2 and miR-200a.
However, Ferracin provides an overview in cancer.  Ferracin in table 1.1 teaches let 7 family encompasses the mir-125 b-1/let-7a2/mir-100 cluster and is commonly down regulated in cancer.  Ferracin provides an overview in cancer.  Ferracin in table 1.1 teaches let 7 family encompasses the miR-99a/let-7c/mir-125b-2 cluster and is commonly down regulated in cancer.  
Benes provides method of detecting miRNA by real-time quantitative PCR (title).  Benes teaches qRT-PCR requires cDNA synthesis (step 1). miRNA specific primer design (step 2), detection of qPCR product (step 3)  and normalization (step 4).
Designing primers is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as miRNA specific primers. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primers.   As discussed above, the ordinary artisan would be motivated to have designed and tested new probes to obtain additional oligonucleotides that function to detect specific miRNA and identify oligonucleotides with improved properties. The ordinary artisan would have a reasonable expectation of success of obtaining additional probes 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to detect expression of hsa-miR-99a, hsa-miR-125b-1, hsa- miR-125b-2, hsa-miR-192, and hsa-miR-200a by use of primers specific for the recited miRNA by qRT-PCR.  The artisan would be motivated to determine if members of miRNA clusters 125 b-1/let-7a2/mir-100 and  miR-99a/let-7c/mir-125b-2 are regulated consistent with miRNA taught by de Krijger.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to detect know miRNA.  (claims 15-16)
Claim 17 is indefinite as it is unclear what is required a of 5’isoform specific primers.  Thus the broadest reasonable interpretation is any primer.
With regards to claim 17, the teachings of de Krijger, Ferracin and Benes render this limitation obvious, absent secondary considerations.
Claim 18 is indefinite as it does not indicate what the miRNA are upregulated or downregulated relative to.  
Thus claim 18 is obvious over the teachings of de Krijger, Ferracin and Benes as all miRNA are expressed differently and thus one will be upregulated relative to one that is downregulated.
With regards to claims 19-20, de Krijger teaches colorectal cancer samples.
Summary

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Steven Pohnert/           Primary Examiner, Art Unit 1634